130 S.W.3d 701 (2004)
STATE of Missouri, Respondent,
v.
Alan GURSKI, Appellant.
No. ED 82146.
Missouri Court of Appeals, Eastern District, Division Five.
February 24, 2004.
Motion for Rehearing and/or Transfer Denied April 1, 2004.
Application for Transfer Denied April 27, 2004.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Andrea K. Spillars, Stephanie Morrell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, C.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 1, 2004.


*702 ORDER
PER CURIAM.
Following a jury trial, Alan E. Gurski (hereinafter, "Defendant") appeals the judgment entered upon his conviction of one count of forcible sodomy, Section 566.060 RSMo (2000). Defendant argues the trial court erred in overruling his motion to dismiss for failure to receive a speedy trial and precluding some cross-examination questions of one witness.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).